Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 12-14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   
In re claim 12, the recitation “in accordance with a rider’s pedaling posture of a rider” requires the use of the rider’s limb, thus does not constitute eligible subject matter under 35 U.S.C. 101.
In re claim 13-15, each requires all the limitations of claim 12 and therefore also subjected to the same ground of rejection.

In re claim 13-14 the recitations “the rider’s position posture has changed from sitting to standing” and  “the rider’s position posture has changed from standing to sitting” require the use of the rider’s limb, thus does not constitute eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-16 and 20-21 are rejected under 35 U.S.C. 102(a1) as being anticipated7 by Hasegawa Akinori (JP2011201373 – hereinafter Hasegawa).
Hasegawa discloses all of the structural as claimed, a human-powered vehicle control device comprising:
an electronic controller operatively coupled to a motor that assists in propulsion of a human-powered vehicle, and  
the electronic controller being configured to change at least one of a ratio of an output of the motor to a human driving force that is input to the human-powered vehicle (para 0004).
In re claim 2, Hasegawa discloses the electronic controller is configured to increase the at least one of the ratio and the upper limit value upon determining the transmission ratio is in a first range of the predetermined range and the human driving force is greater than or equal to a first predetermined value [para 0016-0017].
In re claim 3, Hasegawa discloses the electronic controller is configured to decrease the at least one of the ratio and the upper limit value upon determining the transmission ratio is in a second range of the predetermined range and the human driving force is less than or equal to a econd predetermined value [para 0016-0017].
In re claim 13, Hasegawa discloses the electronic controller is configured to increase the at least one of the ratio and the upper limit value upon determining the transmission ratio is in a first range of 

In re claim 14, Hasegawa discloses the electronic controller is configured to decrease at least one of the ratio and the upper limit value upon determining the transmission ratio is in a second range of the predetermined range and the rider’s pedaling posture has changed from standing to sitting [para 0016-0017].
In re claim 15, Hasegawa discloses a rider’s pedaling posture sensor (corresponding structure - saddle sensor) operatively coupled to the electronic controller [para 0015].
In re claim 16, Hasegawa discloses the sensor includes at least one of a crank force sensor, a pedal force sensor, a frame force sensor, a saddle force sensor, a seatpost force sensor, a handlebar force sensor, a vehicle mounted camera, a roll direction inclination sensor, or a roll direction acceleration sensor [para 0016].
In re claim 20-21, Hasegawa discloses all of the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa alone.
Hasegawa is disclosed above (also para 0016] but does not explicitly teach the use of average crank arm torque as an input to the electronic controller.  However, this feature is merely one of several 


Allowable Subject Matter
         Claims 4-9, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/TONY H WINNER/               Primary Examiner, Art Unit 3611